Citation Nr: 0719117	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to asbestos exposure.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.R. Murphy, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1958 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's service personnel records shows 
that he served on the USS Frontier during active duty.  The 
veteran contends that while serving aboard the USS Frontier 
he was exposed to asbestos and service connection should be 
established for COPD resulting from the exposure.

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be competent evidence showing: (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v, Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, the record reflects that the veteran has been 
given a diagnosis of COPD by a competent medical specialist.  
Although there is a diagnosis of COPD, in order for service 
connection to be granted there must be evidence of nexus to 
in-service asbestos exposure or any in-service disease.  In 
March 2004 a VA physician examined the claims folder and 
noted that "asbestos exposure is not likely to be the cause 
of the lung disease, but smoking is likely to be the cause of 
the lung disease."  Although this opinion makes no 
indication of a nexus, a later opinion did make reference to 
a nexus.  In December 2005 a private physician noted that 
"exposure to asbestos during military service could have 
contributed to his current debilitating pulmonary disease."  
Although this opinion was received by the RO, a supplementary 
statement of the case (SSOC) was not issued to indicate that 
the information had been considered.  Since it does not 
appear the veteran waived RO consideration of this evidence, 
the issue must be remanded for consideration of all evidence.

A review of the record also reveals that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), but it does not appear that the RO has 
attempted to access the SSA records.  VA has an obligation to 
obtain those records if it appears, like here, that they may 
be relevant to the issues presented.  See U.S.C.A §5103A; 38 
C.F.R. § 3.159(c); see also Tetro v. Gober. 14 Vet. App. 100, 
110 (2000) (holding that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists).

Additional development of the record is required in this 
case. This includes obtaining the veterans SSA records, as 
well as reviewing and considering the all physician opinions 
with regards to the claimed disability.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.	VA should again request from the 
veteran a comprehensive and detailed 
statement regarding his exposure to 
asbestos while serving active duty.  
The veteran should specifically be 
asked to detail the nature of his 
duties while serving aboard the USS 
Frontier.

2.	VA should arrange for the veteran to be 
examined by a physician knowledgeable 
in respiratory disorders.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  If the examiner 
believes that COPD is an appropriate 
diagnosis, he or she should comment 
explicitly on whether there is a link 
between reported in-service exposure to 
asbestos and any current diagnosis of 
COPD.  The report should be included in 
the claims folder.

3.	VA should contact SSA and obtain a copy 
of any decision regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its 
possession.

4.	After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim for entitlement 
to service connection for COPD on the 
basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative must be provided with a 
supplemental statement of the case and 
be given an opportunity for response.  
Then the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


